                  Case 1:19-cv-02598-MKV Document 45 Filed 08/13/20 Page 1 of 1




                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 8/13/20




                                                                               VIA ECF

                                                                               August 12, 2020

        Honorable Mary K. Vyskocil
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                       Re: Lebron v. Ramos, et al.,
                                       Docket No. 1:19-cv-2598 (MKV)

        Your Honor:

                We represent the Plaintiff in the above-referenced matter. I am writing to the Court to
        respectfully request an adjournment of the Preliminary Conference currently scheduled for
        August 26 at 9:30 A.M. via telephone. We were just retained on this case, and we are in the
        process of requesting and organizing all of the Plaintiffs medical records. This is Plaintiffs first
        request for an adjournment, and the Defendants Counsel, Ana Maria Vizzo, consents to this
        request. We are respectfully requesting a 45 day adjournment for the Preliminary Conference.
        We thank the Court for their time.

                                                                       Respectfully submitted,
GRANTED. The conference scheduled for August 26, 2020, is
adjourned to October 13, 2020, at 10:30AM. The conference              __________________
will be held telephonically and may be accessed by dialing             Cary London
888-278-0296 at the scheduled time. When prompted, enter               Attorney for Plaintiff
access code 5195844#. The Court will join once all parties are
on the line. SO ORDERED.


       8/13/20
